Cowles, J.,
said, that without considering the other grounds of the motion, the injunction must be dissolved on account of the affinity of the judge ivho granted the injunction to one of the defendants in the cause.
Injunction dissolved.
Upon the appeal of the plaintiff to the general term of the court, the order dissolving the injunction was affirmed, *192but as the court had decided at the same general term on appeal, that the complaint could not be sustained, it became unnecessary to consider the special ground on which the injunction was dissolved on this motion in the court below.